Name: Commission Regulation (EEC) No 3736/89 of 13 December 1989 re-establishing the levying of customs duties on babies'garments and clothing accessories, excluding babies'gloves, mittens and mitts of categories 10 and 87, and babies'stockings, socks and sockettes, other than knitted or crocheted of category 88, products of category 68 (order No 40.0680), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 364/ 16 Official Journal of the European Communities 14. 12. 89 COMMISSION REGULATION (EEC) No 3736/89 of 13 December 1989 re-establishing the levying of customs duties on babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes , other than knitted or crocheted of category 88 , products of category 68 (order No 40.0680), originating in Brazil, to which die preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 1 1 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and Annex 7 of Annexe II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of impdrts of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of babies garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted of category 88 , originating in Brazil, products of category 68 (order No 40.0680), the relevant ceiling amounts to 87 tonnes ; Whereas on 21 April 1989 imports of the products in question into the Community, originating in Malaysia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil , HAS ADOPTED THIS REGULATION : Article 1 As from 17 December 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Order No Category(Unit) CN code Description 40.0680 68 (tonnes) 6111 10 90 6111 20 90 61 1 1 30 90 ex 6111 90 00 ex 6209 10 00 Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted of category 88, II ex 6209 20 00 \ ll ex 6209 30 00 \ Il ex 6209 90 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12 . 1988 , p. 83 .